Citation Nr: 0908133	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-28 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including depression.

2.  Entitlement to service connection for acid reflux 
disease.

3.  Entitlement to service connection for sinusitis with 
chronic rhinitis.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for occipital 
neuralgia.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for a left ear 
disability.

9.  Entitlement to service connection for chronic headaches.

10.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease (DDD) of the lumbar spine at 
L5-S1.

11.  Entitlement to an initial compensable rating for DDD of 
the cervical spine.

12.  Entitlement to an initial compensable rating for left 
wrist, status post carpal tunnel release.

13.  Entitlement to an initial compensable rating for left 
thigh neuralgia paresthetica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
December 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, and from a June 2007 rating 
decision issued by the RO in St. Louis, Missouri.  
Subsequently, the claims file was transferred to the 
jurisdiction of the RO in Wichita, Kansas.  

In June 2008, the Veteran testified during a travel board 
hearing before the undersigned Veterans Law Judge at the RO 
and a transcript of the hearing is of record.  In September 
2008, additional evidence was submitted for Board review.  In 
a February 2009 brief, the Veteran's representative waived 
initial RO consideration of this new evidence.  The Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800.

The issues regarding service connection for an acquired 
psychiatric disorder, acid reflux disease, for bilateral 
hearing loss, and for occipital neuralgia REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The Veteran was treated for sinus problems prior to his 
period of service, and the evidence fails to support a 
finding that his sinus condition underwent an increase in 
severity during his period of service.

3.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service or developed as a result of 
an established event, injury, or disease during active 
service.

4.  There is no competent medical evidence that the Veteran 
has a current right knee disability.

5.  Evidence of record does not demonstrate that a left ear 
disability was manifested during active service or was 
developed as a result of an established event, injury, or 
disease during active service.

6.  A chronic headache disability was manifested during 
active service.

7.  The Veteran's service-connected DDD of the lumbar spine 
at L5-S1 is manifested by forward flexion of the 
thoracolumbar spine to 70 degrees at one examination and 
combined range of motion of the thoracolumbar spine was 210 
degrees at another examination, which also satisfies only the 
10 percent rating criteria of the general rating formula as 
it was greater than 120 degrees but not greater than 235 
degrees with no evidence of muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

8.  Prior to May 14, 2007, the Veteran's service-connected 
DDD of the cervical spine was not manifested by forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

9.  Since May 14, 2007, the Veteran's service-connected DDD 
of the cervical spine was manifested by forward flexion of 
the cervical spine to 30 degrees.

10.  Left wrist, status post carpal tunnel release, was 
manifested by less than mild symptoms and signs.

11.  Left thigh neuralgia paresthetica was manifested by less 
than mild symptoms and signs.


CONCLUSIONS OF LAW

1.  Sinusitis with chronic rhinitis was not aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159, 
3.303, 3.306 (2008).

2.  Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  A right knee disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  A left ear disability was not incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  Chronic headaches were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

6.  The criteria for an initial rating in excess of 10 
percent for DDD of the lumbar spine at L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Codes 5003-5242 (2008).

7.  The criteria for an initial noncompensable rating for DDD 
of the cervical spine for the period prior to May 14, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5242 
(2008).

8.  The criteria for a 20 percent rating, but no higher, for 
DDD of the cervical spine for the period beginning May 14, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2008).

9.  The criteria for a compensable rating for left wrist, 
status post carpal tunnel release, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 4.124a, Diagnostic Code 8515 (2008).

10.  The criteria for a compensable rating for left thigh 
neuralgia paresthetica have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code 8720 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in April 2005, March 2006, January 2007, and May 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claims, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claims.  
Thereafter, the claims were reviewed and statements of the 
case were issued in August 2007 and December 2007.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) 
also was added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 and January 
2007 correspondence. 

The Board acknowledges a recent decision from the Court that 
provided additional guidance regarding the content of the 
notice that is required to be provided under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in claims involving 
increased compensation benefits.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, in the case of an 
increased initial rating claim (as in this case), no duty to 
provide the notice described in 38 C.F.R. § 3.159(b)(1) of 
this section arises upon receipt of a Notice of Disagreement.  
Instead, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychosis and/or arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. § 1111 (West 
2002).

In July 2003, VA's General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. 
§ 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"--that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently--is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).
Sinusitis

A February 1981 report of medical history revealed that the 
Veteran disclosed a sinus problem before entering service.  
The examiner noted: moderate rhinitis, cough and sinus 
problems; that the Veteran denied asthma or wheezes; and that 
the Veteran obtained fair relief with taking over-the-counter 
medications.  Service treatment records dated in March 1984 
and September 1987 showed treatment for a sinus problem.  In 
October 1991 and December 1991, the Veteran was treated for 
sinusitis.  X-ray studies showed normal paranasal sinuses.  
In June 1993, the Veteran noted that he had sinus problems 
for 15 years, or since 1978, three years before he entered 
service.  In March 1994, the Veteran was treated for a two-
day sinus area headache and was diagnosed with sinusitis and 
headache.  He was diagnosed with persistent pharyngitis and 
sinusitis in June 1994 after acute care for cold symptoms.  
An examiner diagnosed sinusitis after treatment for 
congestion in February 1996, December 1996, and September 
2000.  In November 1999, the Veteran complained of heavy 
sinus drainage and was diagnosed with a viral syndrome.  In 
May 2001, a private physician conducting an allergy 
evaluation diagnosed perennial allergic rhinitis with 
seasonal component.  In August 2001, September 2003, May 
2004, and July 2005, the Veteran was diagnosed with allergic 
rhinitis.  

The Veteran underwent a VA pre-separation examination in June 
2005.  The ears were normal on inspection and no gross 
abnormalities of the nose, sinuses or throat were noted.

Post-service, a May 2007 VA examiner found no evidence of 
nasal obstruction or nasal polyps or permanent hypertrophy of 
turbinates from bacterial rhinitis.  He diagnosed chronic 
rhinitis requiring daily medication and opined that the 
Veteran's condition was commonly found within the general 
population and was more likely than not genetic and 
environmental and not caused by nor made worse by military 
service.  He also found no X-ray evidence of chronic 
sinusitis.

Service treatment records clearly note treatment for a sinus 
condition before his period of active duty.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.303(c).  Having found clear and 
unmistakable evidence of a pre-existing disability, the next 
inquiry is whether there is clear and unmistakable evidence 
that the Veteran's sinusitis or rhinitis disability was not 
aggravated during service.

The Board finds that a preponderance of the evidence is 
clearly against any finding that the Veteran's sinusitis or 
rhinitis, during service, resulted in any permanent increase 
in symptoms or underlying disability beyond the ordinary 
progress of the disorder.  While the Veteran was treated 
during service for nasal congestion and colds numerous times, 
there is no competent medical evidence that his sinus 
condition had worsened during active duty.  Towards the 
latter part of his service, allergic rhinitis was diagnosed, 
rather than sinusitis.  Further, on the eve of discharge from 
service, no nasal or sinus abnormalities were found.  
Moreover, the May 2007 VA examiner opined, after reviewing 
the claims file, that the Veteran's commonly found rhinitis 
condition had not been aggravated by military service.  
Therefore, service connection for sinusitis with chronic 
rhinitis is not warranted.

Tinnitus

Based upon the evidence of record, the Board finds that 
tinnitus was not manifest during active service and did not 
develop as a result of an established event, injury, or 
disease during active service.  Service treatment records are 
silent as to any complaints of, or treatment for, tinnitus.  
Post-service, the record does not include any diagnosis of 
tinnitus, although a September 2007 Army hospital clinic 
chart noted that the Veteran had tinnitus.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (service connection 
presupposes a current diagnosis of the claimed disability).  
Further, the record does not include any medical opinion 
establishing a nexus or medical relationship between any 
current tinnitus that may exist and any event, injury, or 
disease during active service, and neither the Veteran nor 
his representative has presented, identified, or alluded to 
the existence of any such opinion.  Therefore, the Veteran's 
claim for service connection for tinnitus must be denied.



Right Knee

A June 1986 service treatment record revealed that an 
examination and X-ray study of the right knee was within 
normal limits.  November 2002 service treatment records noted 
that the Veteran had fallen from a ladder and landed on his 
stiff right knee.  X-ray films of the knee were negative.  He 
walked with a knee immobilizer on the right knee and with a 
cane when he was evaluated for physical therapy.  An acute 
sprain was diagnosed.  Before he left active service, the 
Veteran underwent a VA examination in June 2005.  He 
complained that his right knee was painful, but that he did 
not follow up with care after treatment and physical therapy 
in 2003 in service.  Both knees appeared normal on 
examination.  X-ray studies showed no fracture, subluxation, 
dislocation or joint effusion in the right knee.

A February 2007 VA medical examination of the knees revealed 
no abnormal findings regarding the right knee.

Simply put, in the absence of proof of a present right knee 
disability, there can be no valid claim for service 
connection.  The Board notes that pain, alone, without 
evidence of underlying pathology, does not constitute 
competent evidence of a disability for VA purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); Evans 
v. West, 12 Vet. App. 22, 31-32 (1998).  As there is no 
competent evidence that the Veteran currently has a right 
knee disability, service connection for a right knee 
disability is not warranted.  See Brammer, 3 Vet. App. at 225 
(service connection presupposes a current diagnosis of the 
claimed disability).  Therefore, service connection for a 
right knee disability must be denied.

Left ear

According to a July 2003 service treatment record, the 
Veteran complained of ear pain when driving when he kept the 
left window open.  He did not notice any pain when not 
driving and sitting on the passenger side of a vehicle.  The 
physician diagnosed headaches and neck pain.  A May 2004 
record noted the Veteran's complaint of left ear pain and 
left ear hearing loss.  A June 2004 record noted that the 
Veteran only had pain in his left ear and not his right and 
that he only had left ear pain when driving with the window 
down, or when multiple people spoke, or with cold air 
entering his ear.  The examiner diagnosed, in part, an 
earache.  A July 2004 record showed a diagnosis of left ear 
pain and a consulting gastroenterologist noted this was a 
very atypical presentation for reflux disease, although an 
ear, nose, and throat doctor appeared to lean in that 
direction.  In August 2004, a physician voiced doubt that the 
Veteran's ear pain was due to reflux disease when a lab 
report showed no gross evidence of any reflux disease.  In 
November 2004, he was seen for follow-up.  The ear pain was 
now gone.  The Veteran reported that his ear pain worsened 
when he went off a proton pump inhibitor for a pH probe in 
September, but that he was now better since he was back on.  
The physician noted that ear pain was a very atypical symptom 
of reflux, but since the pH probe showed acid reflux and his 
ear pain got better with proton pump inhibitors, this 
suggested this was potentially the cause. 

The Veteran underwent a VA examination in June 2005 (before 
discharge) and complained of a stabbing type of left ear pain 
that a doctor thought might be related to his headaches.  On 
examination, both ears were totally normal and tympanic 
membranes were found intact without evidence of inflammation 
or drainage and external auditory canals were normal to 
inspection without drainage.  The examiner diagnosed left ear 
pain of uncertain etiology.

Based upon the evidence of record, the Board finds that a 
left ear disability was not manifest during active service 
and did not develop as a result of an established event, 
injury, or disease during active service.  Service treatment 
records noted the Veteran complained of left ear pain during 
service.  However, on the eve of discharge, a medical 
examination showed his left ear was totally normal and his 
pain was of uncertain etiology.  Moreover, as noted above, 
pain, alone, without evidence of underlying pathology, does 
not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  The 
record does not contain any medical opinion establishing a 
nexus or medical relationship between any current left ear 
disability and any event, injury, or disease during active 
service, and neither the Veteran nor his representative has 
presented, identified, or alluded to the existence of any 
such opinion.  Therefore, the Veteran's claim for service 
connection for a left ear disability must be denied.
Headaches

While in service in October 1988, the Veteran completed an 
examination questionnaire by answering yes to a question if 
he had been troubled with headaches.  Numerous service 
treatment records showed complaints of headaches, including a 
March 1994 visit, when the Veteran was treated for a two-day 
sinus area headache and diagnosed with sinusitis and 
headache.  A February 2000 service treatment record noted the 
Veteran's complaint that when he coughed his headache became 
worse.  The examiner diagnosed moderate headaches per the 
Veteran's report.  In May 2003, the Veteran complained of 
persistent headaches and another May 2003 service treatment 
record revealed an unrelenting one week headache which began 
in the left posterior occipital area.  He said that previous 
headaches lasted one day or less and generally responded to 
analgesic medication.  A July 2003 record noted that the 
Veteran's recent headaches seemed to be stress related.  
September and October 2003 records noted the Veteran's 
history of headaches and that numerous medications provided 
little relief.  

The Veteran underwent a VA pre-separation physical 
examination in June 2005 and provided a history of headaches, 
which he said began in 2003.  He noted no definite diagnosis 
after a CT scan of the brain, a MRI scan and a neurological 
evaluation.  He described an intermittent stabbing type pain 
which occurred in the posterior occiput and radiated through 
to the right eye.  He said a mouth splint provided some 
modest relief of his chronic daily headache.  The examiner 
diagnosed chronic headaches of uncertain etiology.

Post-service, a September 2007 chart from an Army hospital 
clinic noted that the Veteran initially attributed his 
morning headaches to alcohol abuse, but when he quit drinking 
in February 2007 he still had headaches which began in the 
back of his head and wrapped around.  Provoking factors were 
said to be medication overuse and neck pain.  October 2007 
service hospital clinic records noted that the Veteran's 
chronic or longstanding headaches might be rebound headaches.

Based upon the evidence of record, the Board finds that a 
headache disability was manifest during active service.  
Service treatment records noted the Veteran complained of 
headaches during service in connection with colds or other 
disorders, such as his claimed occipital neuralgia.  The 
Board notes that on the eve of discharge, a medical 
examination showed his headaches were of uncertain etiology.  
Post-service, the Veteran has continued to complain of and 
receive treatment for headaches.  Inasmuch as no evidence has 
been presented not showing a relationship between the 
headaches treated in service, and his present headaches, 
service connection is awarded.

Conclusion

In connection with these claims, the Board also has 
considered the assertions the Veteran has advanced on appeal 
in written statements and his Board testimony.  However, the 
Veteran cannot establish a service connection claim on the 
basis of his assertions alone.  While the Board does not 
doubt the sincerity of the Veteran's beliefs and contentions 
that his current claimed disorders began in service or were 
due to service, and that sinusitis was aggravated during 
military service, many of these claims turn on medical 
matters--the relationship between a current disability and 
service.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of his claims for service 
connection.

For the foregoing reasons, the claims for service connection 
for sinusitis with chronic rhinitis, for tinnitus, for a 
right knee disability, and for a left ear disability must be 
denied.  In arriving at the decision to deny these claims, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against these claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.  
Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses are prohibited.  
38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a.

Degenerative Disc Disease (thoracolumbar and cervical spine)

The Veteran is assigned an initial 10 percent rating for DDD 
of the lumbar spine at L5-S1, effective January 1, 2006, and 
an initial noncompensable rating for DDD of the cervical 
spine, effective December 26, 2006, under Diagnostic Code 
5242.  

The Spine
524
2
Degenerative arthritis of the spine (see also 
diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 

Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 

Note: (4) Round each range of motion measurement to the 
nearest five degrees. 

Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 

Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2008)

Factual Background and Analysis

The Veteran underwent a VA examination in June 2005 before 
discharge from active duty.  Range of motion of the lumbar 
spine measured: flexion to 90 degrees; extension to 25 
degrees; bilateral bending to 25 degrees; and bilateral 
lateral rotation to 30 degrees.  The physician opined no 
decrease in range of motion or joint function during repeated 
use.  X-ray studies showed DDD at the L5-S1 position.  The 
examiner diagnosed status post lumbar laminectomy for a 
herniated intervertebral disc.

Service hospital clinic records dated from January 2006 to 
September 2008 revealed the Veteran was seen on numerous 
occasions for complaint and treatment of back and cervical 
pain, including physical therapy.  

The Veteran underwent a VA examination in February 2007.  On 
examination, range of motion of the lumbar spine measured: 
forward flexion to 60 degrees; extension to 25 degrees; left 
lateral flexion to 15 degrees; right lateral flexion to 20 
degrees; and bilateral lateral rotation to 45 degrees each.  
Repetition caused increasing pain with forward flexion 
decreased to 35 degrees.  A clear lack of endurance was 
noted.  

A private May 2007 MRI scan of the neck showed moderate facet 
arthropathy on the left at C4-5 and C5-6.  The examination 
was otherwise essentially unremarkable.  There was no 
evidence of a disc herniation.

The Veteran underwent a VA joint examination in May 2007.  He 
complained that pain in his neck flared twice weekly for 
hours and rated as much as 8 or 9 on a scale of 10.  He also 
complained of daily neck pain which measured 3 on a scale of 
10.  On examination, the examiner noted that the Veteran's 
head was upright, and his posture was normal.  There was no 
evidence of gibbus, kyphosis, list, lumbar flattening, lumbar 
lordosis, or scoliosis.  Gait was steady and coordinated, and 
there was no limited motion with walking.  Regarding the 
lumbar spine, there was no evidence of fatigue, posturing, 
guarding, weakness, nor lack of endurance with range of 
motion.  Range of motion of the lumbar spine included: 
flexion to 70 degrees; extension to 30 degrees; bilateral 
lateral flexion to 30 degrees each; and bilateral rotation to 
45 degrees each.  Range of motion of the cervical spine 
included: forward flexion to 30 degrees; extension to 30 
degrees; bilateral lateral flexion to 40 degrees each; and 
bilateral lateral rotation to 80 degrees each.  There was no 
evidence of kyphosis, lordosis, or scoliosis.  The Veteran 
was able to participate in range of motion of the thoracic 
and cervical spine without limitation and there was no 
evidence of fatigue, posturing, guarding, weakness or lack of 
endurance.  There also was no complaint of pain or stiffness 
with repetitive motion without muscle spasm, guarding, or 
localized tenderness.

MRI scan showed moderate facet arthropathy of the left at C4-
C5 and C5-C6 and no evidence of disc herniation.  The 
examiner opined that the MRI revealed normal age-related 
changes commonly found in the general population and in 
individuals of the Veteran's age.  X-ray studies of the 
lumbar spine showed six vertebral bodies with laminectomy 
performed and slight narrowing of the disc space between the 
lowest vertebral body and the sacrum.  There was no acute 
fracture or subluxation identified in the lumbar spine.

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial rating in excess of 10 percent for the Veteran's DDD 
of the lumbar spine, but does support a staged rating of 20 
percent for DDD of the cervical spine, effective May 14, 
2007.

Forward flexion of the thoracolumbar spine was to 70 degrees 
in the May 2007 VA examination, which satisfies only the10 
percent rating criteria as it was greater than 60 degrees but 
not greater than 85 degrees.  The Veteran's combined range of 
motion of the thoracolumbar spine was 210 degrees at his 
February 2007 VA examination, which also satisfies only the 
10 percent rating criteria of the general rating formula as 
it was greater than 120 degrees but not greater than 235 
degrees for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  In addition, the next higher rating 
under Diagnostic Code 5242 is not warranted because forward 
flexion of the thoracolumbar spine was not greater than 30 
degrees but not greater than 60 degrees and the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees; and there is no evidence of muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

Forward flexion of the cervical spine was to 30 degrees at 
his May 14, 2007 VA examination, which satisfies the 20 
percent rating criteria as it was greater than 15 degrees but 
not greater than 30 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  In addition, the next higher rating 
under Diagnostic Code 5242 is not warranted because forward 
flexion of the cervical spine was not 15 degrees or less or 
there was favorable ankylosis of the entire cervical spine.

Given the objective medical findings of slight limitation of 
motion, degenerative changes, and the Veteran's subjective 
complaints of back and neck pain, the RO has appropriately 
assigned a 10 percent rating for the Veteran's service-
connected low back syndrome; however, the initial 
noncompensable rating for DDD of the cervical spine is 
increased to 20 percent, effective May 14, 2007, the date of 
the examination.  Increased ratings also are not warranted 
under Diagnostic Code 5243 for intervertebral disc syndrome 
because there is no competent evidence of incapacitating 
episodes.

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. 
§ 4.71a in rating the Veteran's low back and neck 
disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-07.  Competent medical evidence 
during this time period reflects that the assigned ratings 
properly compensate the Veteran for the extent of functional 
loss resulting from any such symptoms.  In this regard, the 
Board notes that the May 2007 VA examination findings 
detailed that the Veteran performed range of motion testing 
that did not reveal any findings of fatigue, weakness, 
incoordination, lack of endurance, or muscle spasm under 
DeLuca.  

Left wrist

The Veteran is assigned a noncompensable rating for left 
wrist, status post carpal tunnel release, under Diagnostic 
Code 8515, effective January 1, 2006.  

851
5
Paralysis of:  The Median Nerve
Majo
r
Mino
r

Complete; the hand inclined to the ulnar side, 
the index and middle fingers more extended 
than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle 
fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and 
abduction of the thumb at right angles to 
palm; flexion of wrist weakened; pain with 
trophic disturbances
70
60

Incomplete:

  Severe
50
40

  Moderate
30
20

  Mild
10
10
861
5
Neuritis
871
5
Neuralgia
38 C.F.R. § 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 
8715 (2008)

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The following 
ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, combine with application of the 
bilateral factor.
38 C.F.R. § 4.124a (2008).

Service treatment record dated in June 2005 noted excellent 
range of motion and that the Veteran was recovering faster on 
his left carpal tunnel release than he did for his right 
hand.  The Veteran underwent a VA pre-separation physical 
examination  in June 2005.  He reported that the carpal 
tunnel release for his left hand was still resolving and 
healing since the May 2005 surgery.  On examination, it was 
just modestly tender to palpation and Tinel's sign was 
negative at the left wrist.  Range of motion studies that 
flexion was to 85 degrees, extension was to 70 degrees, 
radial deviation was to 20 degrees, and ulnar deviation was 
to 20 degrees.  X-ray studies showed preservation of the 
radiocarpal joint and no fracture, subluxation, dislocation 
or bony destruction.

The Veteran underwent a VA examination in February 2007.  
There was no sensory change in the left hand and a normal 
grip in the left hand.  There was not a positive Tinel sign 
on the left hand.  An EMG medial nerve study showed normal 
motor function and sensory abnormalities, which were not 
significant because of the previous carpal tunnel release.

Based on the evidence of record, the Board finds that a 
compensable rating is not warranted at any time during the 
appeal period for left wrist, status post carpal tunnel 
release.  There has been no objective manifestation of mild 
incomplete paralysis of the median nerve.  38 C.F.R. 
§ 4.124a.

In this matter, the Board finds the VA examinations of June 
2005 and February 2007 persuasive.  The June 2005 examiner 
indicated that he reviewed the claims file, and both 
examiners commented on the evidence of the Veteran's prior 
medical history.  They gave the Veteran full examinations, 
interviewed the Veteran, and provided adequate reasons and 
bases for their opinions.  Based on their reports, the 
symptomatology of the Veteran's left wrist after his carpal 
tunnel release can best be described, in view of the rating 
scheme noted above, as less than mild.  The wrist and hand 
appear normal in all respects, except for some non-
significant sensory abnormalities.

The Board has chosen to characterize the Veteran's disorder 
under Diagnostic Code 8515 as the VA examiners and the RO 
related the Veteran's symptoms specifically to the median 
nerve.  The Board has also considered rating the Veteran's 
service-connected disability under a different Diagnostic 
Code, but finds none that may be assigned on the facts of 
record or which would avail the Veteran of a higher 
disability rating.  The assignment of a particular Diagnostic 
Code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.  App. 625, 629 (1992).  

Throughout the appeal period there has been no objective 
medical evidence of: mild incomplete paralysis of the  
musculospiral nerve (diagnostic code 8514); mild incomplete 
paralysis of the ulnar nerve (diagnostic code 8516): mild 
incomplete paralysis of the musculocutaneous nerve 
(diagnostic code 8517); mild incomplete paralysis of  the 
circumflex nerve (diagnostic code 8518); or mild incomplete 
paralysis of the long thoracic nerve (diagnostic code 8519).  
38 C.F.R. § 4.124a.

Left thigh

The Veteran is assigned a noncompensable rating for left 
thigh neuralgia paresthetica under Diagnostic Code 8599-8520, 
effective December 26, 2006.


852
0
Paralysis of:  Sciatic Nerve
Ratin
g

Complete; the foot dangles and drops, no active 
movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost
80




Incomplete:

  Severe, with marked 
muscular atrophy
6
0

  Moderately severe
4
0

  Moderate
2
0

  Mild
1
0
862
0
Neuritis.
872
0
Neuralgia.
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2008).

A December 2006 Army hospital record noted a recent flair of 
the Veteran's chronic intermittent lumbago.

The Veteran underwent a VA examination in February 2007.  He 
complained of continuous pain in his low back which radiated 
into the posterior aspect of his left thigh.  Physical 
examination revealed no sensory loss and no atrophy in the 
lower extremities.  Reflexes at the Achilles and knees were 
normal.  

The Veteran underwent a VA joints examination in May 2007.  
He complained of numbness and tingling in his left thigh as 
if it were going to sleep.  He described the symptoms as 
"pens and needles" and then numbness and also told the 
examiner that he did not notice it unless he touched his 
thigh.  The examiner noted that no atrophy was present in the 
left thigh, and there was no abnormal muscle tone or bulk.  
There were no tremors, tics or other abnormal movements.  No 
joint was affected by the nerve disorder.  Balance and gait 
were normal.  It was noted that the Veteran used a walking 
stick since the last three months at least half the time when 
walking and that he tried to walk two miles a day.  No 
functional limitations on walking or standing were noted, but 
running and participation in active sports were affected.  
Sensory function was normal.  The examiner diagnosed lumbago 
with neuralgia paresthetica of the left thigh in keeping with 
L-2 nerve distribution.

An August 2008 Army hospital clinic record noted that besides 
back and neck pain the Veteran sometimes experienced pain in 
his left leg.
Based on a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of an 
initial compensable rating for left thigh neuralgia 
paresthetica.  There has been no objective manifestation of 
mild incomplete paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a.

In this matter, the Board finds the VA examination of May 
2007 persuasive.  The examiner indicated that he reviewed the 
claims file.  He gave the Veteran a full examination, 
interviewed the Veteran, and provided adequate reasons and 
bases for his opinions.  Based on this report, the 
symptomatology of the Veteran's left thigh neuralgia can best 
be described, in view of the rating scheme noted above, as 
less than mild.  The left thigh appears normal in all 
respects, except for some sensory deficits which the Veteran 
described as "pens and needles", but which he does not feel 
unless he touches his thigh.  Weekly two-day flare-ups were 
noted in an examination three months before, but not repeated 
at the May 2007 examination.

The Board has chosen to characterize the Veteran's disorder 
of the sciatic nerve under Diagnostic Code 8720, rather than 
8520, because the Veteran's disability has been characterized 
as left thigh neuralgia paresthetica.  The Board also has 
considered rating the Veteran's service-connected disability 
under a different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
Veteran of a higher disability rating.  

Conclusion

The Board acknowledges the Veteran and his representative's 
contentions that his lumbar spine, left wrist, and left thigh 
disabilities are more severely disabling.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial rating in excess of 10 percent for 
DDD of the lumbar spine, or for an initial compensable rating 
for DDD of the cervical spine prior to May 14, 2007, or for 
an initial compensable rating for either the left wrist or 
left thigh disabilities.  Therefore, entitlement to those 
increased initial ratings are not warranted.  The Board has 
considered staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999), but concludes that they are not warranted, 
except for a staged rating of 20 percent for DDD of the 
cervical spine from May 14, 2007.  Since the preponderance of 
the evidence is against these claims, the benefit of the 
doubt doctrine is not applicable.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Objective medical 
findings are not indicative of any unusual or marked 
interference with his current unemployment (i.e., beyond that 
contemplated in the assigned ratings).  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

Entitlement to service connection for sinusitis with chronic 
rhinitis is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left ear disability 
is denied.

Entitlement to service connection for chronic headaches is 
allowed.

Entitlement to an initial rating in excess of 10 percent for 
DDD of the lumbar spine at L5-S1 is denied.

Entitlement to an initial compensable rating for DDD of the 
cervical spine for the period prior to May 14, 2007 is 
denied.

Entitlement to a 20 percent rating for DDD of the cervical 
spine for the period beginning May 14, 2007 is allowed.

Entitlement to an initial compensable rating for left wrist, 
status post carpal tunnel release, is denied.

Entitlement to an initial compensable rating for left thigh 
neuralgia paresthetica is denied.


REMAND

Under the VCAA, the VA must make reasonable efforts to assist 
the Veteran in obtaining evidence necessary to substantiate 
the claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  A review of the record shows that the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claims 
for service connection for depression, acid reflux disease, 
for bilateral hearing loss, and for occipital neuralgia by 
correspondence dated in January 2007.  Assistance also shall 
include obtaining a medical examination or opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA 
medical examination be provided or a medical opinion be 
obtained with respect to a claimant's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the claimant's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Regarding the Veteran's claims for service connection for 
depression, acid reflux disease, for bilateral hearing loss, 
and for occipital neuralgia, the Board finds, after a review 
of service treatment records, that there may be a nexus 
between each claimed disorder and the Veteran's service. 

Regarding the Veteran's claim for depression, service 
treatment records reflect that since 2005, the Veteran has 
been seen for psychiatric complaints.  In January 2005, major 
depressive disorder with a moderate single episode was 
diagnosed.  Service treatment records dated in March 2005 
showed his attendance at a stress and anxiety management 
class.  Staff noted the Veteran's mood was euthymic and that 
he gave no indication of suicidal or homicidal ideation.  In 
March and April 2005, the Veteran was seen for concerns of 
sadness and exhibited no psychotic symptoms.  He was 
diagnosed with adjustment disorder with depressed mood (in 
remission).  During a June 2005 VA examination (before 
discharge from active service) the examiner, in a brief, very 
cursory psychiatric evaluation, did not refer to any 
diagnosis of adjustment disorder or depression or to any 
psychiatric abnormalities.

Post-service, Army hospital clinic medical records dated from 
January 2006 to September 2008 revealed that the Veteran has 
been seen for complaints of depression.  A history of 
depression was sometimes noted as well.  In May 2008, it was 
noted that the Veteran's mood was still not where he would 
like it to be with use of a certain medication and he was to 
be referred for medical management by a psychiatrist.  The 
Veteran has not been afforded a proper VA psychiatric 
examination, hence, one should be scheduled.   

Regarding his gastrointestinal complaints, service treatment 
records in May 1986 revealed that the Veteran was diagnosed 
with acute gastroenteritis.  In October 1993, he was seen for 
a complaint of heartburn that led to upset stomach and 
vomiting for five hours and the examiner noted epigastric 
tenderness.  An examiner in June 2004 diagnosed 
laryngopharyngeal reflux disease (LPRD) after the Veteran was 
seen for ear pain. 

Regarding the Veteran's claim for service connection for 
hearing loss, a May 1987 examiner noted mild non-progressive 
high frequency hearing loss in the left ear and a July 1997 
audiogram revealed left ear hearing loss.  August 2001 
audiogram findings revealed bilateral hearing loss pursuant 
to the requirements for hearing loss found in VA regulations 
at 38 C.F.R. § 3.385.  A May 2004 record noted the Veteran's 
complaint of left ear pain and left ear hearing loss.  

Regarding the Veteran's claim for service connection for 
occipital neuralgia, service treatment records showed 
complaints of discomfort to the posterior neck region in 
February 2000 and March 2002.  In May 2003, a physician 
diagnosed greater occiptal nerve neuralgia after the Veteran 
complained of an unrelenting one week headache which began in 
the left posterior occipital area.  On examination, exquisite 
tenderness over the left greater occipital nerve area was 
noted and a nerve block injection was performed.  Post-
service, a private May 2007 MRI scan of the neck showed, 
according to a Dr. T.P.L., occipital neuritis secondary to C4 
nerve root irritation from C4-C5 facet joint pain. 

Therefore, on remand the Veteran should be scheduled for VA 
examinations and opinions as to whether there is at least a 
50 percent probability or greater (at least as likely as not) 
that he has depression, acid reflux disease, bilateral 
hearing loss, and occipital neuralgia as a result of active 
service.

On remand, the AMC/RO also should obtain and associate with 
the claims file all outstanding VA medical records connected 
with the Veteran's claims for service connection for acid 
reflux disease, for bilateral hearing loss, and for occipital 
neuralgia.  The Board notes that copies of the Veteran's 
medical records in the claims file from service hospital 
clinics are dated only to September 2008.  On remand, the 
AMC/RO should obtain any additional records from this 
facility that are pertinent to the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and request the 
names, addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who treated the Veteran for 
his claimed psychiatric disorder, acid 
reflux disease, hearing loss, and 
occipital neuralgia and whose records are 
not found within the claims file.  After 
the Veteran has signed any appropriate 
releases, those records not already 
associated with the claims file should be 
obtained and associated with the claims 
file.  Of particular interest are any 
copies of treatment records from the Army 
hospital clinics at Fort Leavenworth, 
Kansas, since September 2008.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records, a notation to that 
effect should be inserted in the file.  
The Veteran and his representative should 
be notified of unsuccessful efforts to 
procure records in order to allow them the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records are 
associated with the Veteran's claims file, 
or the time period for the Veteran's 
response has expired, the Veteran should 
be scheduled for VA examinations.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the all 
examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of each examiner.  Regarding an 
acquired psychiatric disorder including 
depression, the psychologist or 
psychiatrist is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the Veteran 
has an acquired psychiatric disorder as a 
result of active service.   Regarding acid 
reflux disease, the physician is requested 
to provide an opinion as to whether there 
is at least a 50 percent probability or 
greater (at least as likely as not) that 
the Veteran has acid reflux disease as a 
result of active service.  Regarding 
bilateral hearing loss, the examiner is 
requested to provide an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that the Veteran has bilateral 
hearing loss as a result of active 
service.  Regarding occipital neuralgia, 
the physician is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that the Veteran 
has occipital neuralgia as a result of 
active service or as secondary to his 
service-connected DDD of the cervical 
spine.  

All opinions provided are to include 
sustainable reasons and bases, with 
references, when necessary, to information 
in the claims folder.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications must 
be associated with the claims file.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claims.

4.  The AMC/RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for acid reflux disease, for 
bilateral hearing loss, and for occipital 
neuralgia should be reviewed.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


